Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 1 of 19 Page ID #:33



   I Gregory B. Beam (SBN 102443)
     Mark D. Alpert (SBN: 138152)
   2 GREGORY BEAM & ASSOCIATES, INC.
     23113 Plaza Pointe Drive, Suite 100
   3 Laguna Hills, CA 92653
     (949) 598-5800
   4 malpert@beamlaw.net

   5 Attorneys for Plaintiffs
     Michael Windeler, Karen Windeler, Joy Salemi,
   6 Jeff Schneider, Edna Schneider, Barbara Knight,
     Kent Knight, Bruce DePaola, Terri DePaola
   7

   8                UNITED STATES DISTICT COURT OF CALIFORNIA
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  II MICHAEL WINDELER, KAREN                     )          Case No.2: 19-cv-06325-DMG-E
     WINDELER, JOY SALERNI, JEFF                 )
  12 SCHNEIDER, EDNA SCHNEIDER,                  )
     BARBARA KNIGHT, KENT                        )          AMENDED COMPLAINT FOR:
  13 KNIGHT, BRUCE DEPAOLA,                      )
     TERRI DEPAOLA,                              )            (1) VIOLATION OF CIVIL
  14                                             )                RIGHTS-TAKING UNDER
             Plaintiffs and Petitioners,         )
  15                                             )                FIFTH AMENDMENT (42
       vs.                                       )                u.s.c. § 1983)
  16                                             )            (2) VIOLATION OF CIVIL
     CAMBRIA COMMUNITY                           )
  17 SERVICES DISTRICT;                          )                RIGHTS-PROCEDURAL
     COUNTY OF SAN LUIS OBISPO,                  )                DUE PROCESS (42 U.S.C. §
  18     Defendants and Respondents.             )                1983)
                                                 )
  19                                             )
       ___________________________ )
  20
  21                                         Introduction
  22         1.     Can a local government prevent the owners oflegally created lots from
  23   ever developing those lots by deciding to deprive those lot owners of access to water
  24   and sewer services necessary to develop without causing a regulatory taking or other
  25   denial of constitutionally protected rights? That is the fundamental question this
  26 case presents.
  27         For decades, the County of San Luis Obispo ("County"), acting in concert
  28   with the Cambria Community Services District ("District"), has prevented lot
                                                     - I-
                                           AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 2 of 19 Page ID #:34



   1 owners from developing their property under the pretense of a water shortage or

   2 water "emergency" to justify the denial of water and sewer services, even refusing to
   3   accept applications for service. The County and District have purposely taken no
   4 action to secure water for these legal lots in order to prevent development without

   5 being required to pay compensation for lots taken to advance a policy of extremely

   6 limited development. The actions of the County and District have made clear they

   7   have no intention of allowing development, particularly as to the lots owned by the
   8   Plaintiffs in this case. The Defendants have engaged in a pattem of conduct
   9 designed to make it impossible for plaintiffs to ever develop their lots, effectively

  10   confiscating them for the public purpose of limiting growth, but seek to avoid the
  11   requirement that the owners of property taken for public use be compensated. If the
  12   Defendants cannot be required to meet their obligation to provide water and sewer
  13   service to legal, buildable lots, Plaintiffs must be compensated for the regulatory
  14 taking of their property.
  15                                         PARTIES
  16         2.     Plaintiffs ("Plaintiffs") Michael and Karen Windeler ("Windelers") are
  17 citizens of the State of Alabama.
  18         3.     Plaintiff Joy Salemi ("Salemi") is a citizen of the State of Texas.
  19         4.     Plaintiffs Jeff and Edna Schneider ("Schneiders") are citizens of the
  20 State of Florida.
  21         5.     Plaintiffs Barbara and Kent Knight ("Knights") are citizens of the State
  22 ofNevada.
  23         6.     Plaintiffs Bruce and Terri DePaola ("DePaolas") are citizens of the
  24   State of Washington.
  25         7.     Plaintiffs are informed and believe, and on that basis allege Defendant
  26 County of San Luis Obispo ("County") is and at all times mentioned herein, was a
  27 duly incorporated municipal corporation located within the State of California.
  28         8.     Plaintiffs are infonned and believe, and on that basis allege Defendant
                                                 -2 -
                                         AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 3 of 19 Page ID #:35



       Cambria Community Services District ("District") is and at all times mentioned
   2 herein, was a duly incorporated municipal corporation and/or special district located

   3 within the State of California, and County of San Luis Obispo.

   4         9.     Plaintiffs are informed and believe and thereon allege, that each of the
   5 Defendants named herein as Does 1 through 25, inclusive, were and are in some
   6 manner responsible for the acts, omissions and actions as hereafter alleged and for
   7 the harm or damage caused by Defendants to Plaintiffs and are, therefore, jointly and
   8 severally liable for and all damages or harm caused to Plaintiffs.
   9         10.    Plaintiffs are informed and believe, and thereon allege that at all times
  10 herein mentioned the Defendants, and each of them, including the fictitiously named

  11   Defendants, were the agents, employees or officers of each of the remaining
  12 Defendants, and, in doing the things hereafter alleged, were acting within the scope,

  13 course and purpose of said agency or employment, and were acting within the
  14 apparent scope of said agency, employment and position and acted with the

  15   permission and consent of each of the remaining Defendants.
  16                              JURISDICTION AND VENUE
  17         11.    Plaintiffs' claims are all based on federal, subject matter jurisdiction.
  18   This Court has jurisdiction over this proceeding under 28 U.S.C. §§ 1331, 1343,
  19 2201,2202 and 42 U.S.C. § 1983 et seq. Knick v. Twp. of Scott, Pennsylvania, 139

  20 S. Ct. 2162, 2167 (2019) ("We now conclude that the state-litigation requirement
  21   imposes an unjustifiable burden on takings plaintiffs, conflicts with the rest of our
  22 takings jurisprudence, and must be overruled. A property owner has an actionable
  23 Fifth Amendment takings claim when the government takes his prope1iy without
  24 paying for it.") In addition, Plaintiffs bring their claims under federal diversity
  25 jurisdiction, 28 U.S. C. 1332. Plaintiffs are all citizens of states other than the state
  26 of California and thus completely diverse from Defendants who are California
  27 municipal entities. The amount in controversy exceeds $75,000 as to each
  28 individual plaintiff.
                                                  -3-
                                        AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 4 of 19 Page ID #:36



   I          12.    Venue properly lies in this judicial district pursuant to 28 U.S.C. §
   2 1391 (b) in that the named defendants are located within the Central District of
   3 California, and the action arises out of events in San Luis Obispo County,
   4 California.
   5             ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
   6          13.    The Plaintiffs own legally created and approved, but undeveloped,
   7 residentially zoned lots in Cambria, located in an unincorporated area within the
   8 County of San Luis Obispo. Plaintiffs all own lots which were purchased at a fair
   9 market price that reflected the reasonable expectation that the lots could be
  I 0 developed. Plaintiffs have paid for water and sewer improvements for decades,
  11 through water and sewer availability or standby assessments, property taxes, and a
  12 special assessment to finance the construction of the District's sewer system. Water
  13   and sewer lines are in the street fronting all of the Plaintiffs' lots.
  14          14.    The County and Cambria County Water District (the District's
  15 predecessor in interest) executed two Joint Power Agreements (JP A's) on or about
  16 the early 1970's. Therein, the parties agreed that (a) a sewer system was necessary
  17 in Cambria; (b) the County would conduct assessment proceedings to finance the
  18 construction of sewer improvements; and (c) the Cambria County Water District
  19 would own and operate the resulting sewer improvements.
  20          15.    The resulting assessment proceedings created two assessment districts,
  21 and the Board resolved that the assessed properties were to benefit from and be
  22 assessed in proportion to the cost of the improvements. The special benefit accruing
  23 to the assessed properties was and remains the right to use the District's sewer
  24 system.
  25          16.    The first phase of the sewer improvements was financed by a HUD loan
  26 between the federal government and Cambria County Water District. The intent of
  27 the HUD loan and associated assessment proceedings was to provide sewer service
  28
                                                    -4-
                                          AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 5 of 19 Page ID #:37



   1   to those properties within assessment district # 1. The HUD loan was repaid by
   2 special assessments upon those properties within assessment district # 1.
   3         17.    The second phase of sewer improvements was financed by an EPA
   4 grant between the federal government and County. The EPA grant required
   5 assessments to pay the local matching share of the cost to complete the
   6 improvements. The landowners within assessment district #2 were assessed and

   7   thereby paid the local matching share required by the EPA grant. The intent of the
   8   EPA grant and associated assessment proceedings was to provide sewer service to
   9 those properties within assessments district #2. The Properties are within
  10 assessment district #2.

  11         18.    On or about 197 6, the District was created and assumed all duties and
  12   liabilities of the Cambria County Water District, which was simultaneously
  13 dissolved.
  14         19.    Plaintiffs believe and thereon allege that their properties were among
  15   the class of properties intended to benefit from the JPA's, HUD loan, and EPA grant
  16   ("Agreements"). Plaintiffs believe and thereon allege that their properties were to
  17 benefit from the assessment proceedings, wherein their properties were to obtain a
  18 special benefit right from the payment of special assessments. The special benefit
  19 that accrued was the right to sewer service from the District. The Plaintiffs have all
  20 paid assessments to the District and its predecessor, but they have been denied the
  21   intended benefit of the assessment, the right to sewer service.
  22         20.    Plaintiffs are informed and believe, and on that basis allege that the
  23 Defendants have determined they will not provide sewer or water service because
  24 they wish to prevent the lots from being developed, effectively re-zoning the
  25 properties (and hundreds of others like them) as open space, while avoiding paying
  26 the lot owners for the creation of this open space.
  27         21.    In 1988 the Windelers purchased a lot in "Cambria" an unincorporated
  28 area located within the County. The property is located on Ramsey Road, and is
                                                 -5-
                                        AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 6 of 19 Page ID #:38



   1   zoned for the development of a single family residential home, herein referred to as
   2 the ("Windeler Property"). The Windelers paid a fair market price for their
   3 property, based on the reasonable expectation that it could be developed with a
   4   single-family home.
   5         22.    Salemi is infom1ed and believes, and on that basis alleges that in the
   6   1940s her grandfather purchased a lot in Cambria, which was bequeathed to her
   7 mother and was subsequently bequeathed to Salemi in 1967. The lot is located at
   8 955 Drake Street, and is zoned for the development of a single-family home. Salemi
   9 is informed and believes that her grandfather paid a fair market price for the lot,
  10   based on the reasonable expectation that it could be developed with a single-family
  11   home. Salemi retained the lot, based on the reasonable expectation that it could be
  12 developed with a single-family home.

  13         23.    The Schneiders purchased one lot in 1976 and a second adjoining lot in
  14 1978. The lots are located on Spencer Street in Cambria. The lots were
  15   subsequently merged and are zoned for the development of a single-family home,
  16 herein referred to as the "Schneider Property". The Schneiders paid a fair market

  17 price for the lot, based on the reasonable expectation that it could be developed with
  18   a single-family home.
  19         24.    Barbra Knight purchased 8 adjoining lots in Cambria in 1968. She
  20 subsequently conveyed a joint interest in the lots to her husband Kent Knight, who
  21   she married in 1972. The Knights eventually sold four of the lots but retained four
  22 lots, located on Haddon Drive, which were subsequently merged into a single parcel
  23 ("Knight Property"), and is zoned for the development of a single-family home.
  24 Barbara Knight paid a fair market price for the lots based on the reasonable
  25 expectation that they could be developed with single- family homes.
  26         25.    The DePaolas purchased their lot in Cambria in 1989. The lot is
  27 located on Pine Court. The lot is zoned for the development of a single-family
  28 home, herein referred to as the ("DePaola Property"). The DePaolas paid a fair
                                                 -6-
                                        AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 7 of 19 Page ID #:39



   1   market price for the lot, based on the reasonable expectation that it could be
   2   developed with a single-family home.
   3         26.    All of the Plaintiffs have sought to obtain water and/or sewer service
   4   through the District, secure a place on a waiting list for water and sewer service
   5   when it becomes available, and to simply obtain verification that the District has no
   6   plan to provide services to their properties. The District, however, has indicated at
   7 various times that "at this time" it is not accepting applications for service and does

   8   not even have an application to verify whether it plans to provide future services,
   9 citing a decades long water "emergency." The District most recently confinned in
  10 November 2017 it is not accepting applications for future water and/or sewer

  II   service.
  12         27.    In January 2017, Plaintiffs submitted an application for a minor use or
  13   land use permit with the County, the local land use authority. The unprocessed
  14   applications were returned and thereby rejected. It was subsequently verified that
  15   the applications were returned because they were not accompanied by written
  16   verification of water and sewer service from the District.
  17         28.    Plaintiffs are informed and believe that it is impossible under the
  18   County's laws and regulations to develop a single-family home on their lots without
  19 obtaining water and sewer service from the District. However, in order to confirm
  20 whether there were any conditions under which the lots could be developed without
  21   water or sewer service from the District, the Windelers submitted a development
  22   application which sought development without water and/or sewer service from the
  23 District. The Windelers elected to seek a variance from the requirements for written
  24 verification of water and sewer service from the District. They submitted a
  25   Development Application to the County on or about April 24, 2017, with a request
  26 for a variance from all requirements that would bar development without written
  27   verification of water and/or sewer service from the District.
  28         29.    Because development would not be possible without the Variance, the
                                                  - 7-
                                        AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 8 of 19 Page ID #:40



   1   County and the Windelers agreed to proceed to hearing first with the Variance
   2 request that was submitted with the development application. The Development
   3   Application required a variance from several County standards and requirements,
   4 including Community Wide Planning Area Standard 8, which requires development
   5 applications to include written verification of water and sewer service from the
   6 District. The Development Application and cover letter made clear that the

   7 Windelers were prepared to develop with any combination of services that would be
   8 acceptable to the County. Specifically, they were prepared to develop with water
   9 sourced from an on-site well or trucked in water, with wastewater treatment from the
  10 public sewer or an on-site septic system. The Windelers also requested that,
  11   alternatively, the County require the District to process and approve a connection to
  12   the District's water and sewer systems.
  13         30.    The Application first went before the County Planning Commission
  14 ("CPC"). The hearing on the Application before the CPC took place on August 24,
  15 2017. The CPC applied§ 22.62.070(D)(l) of the County Code ("County Variance
  16   Code") in considering the variance, which sets forth five findings that must be made
  17 in order grant a variance. Prior to, and at the hearing, counsel for the Applicants
  18 argued that all of the requirements were met to approve the variance. At the hearing,
  19 counsel for the Windelers emphasized the need for the administrative record to
  20 include all communications between the various departments of the County and
  21   outside agencies, particularly including the District. Notably, the staff report states a
  22 referral was made by the County to the District.
  23         31.    At the close of the hearing, the CPC denied the Application finding that
  24   it did not satisfy any of the five factors of the County Variance Code that must be
  25   met to supp01i the granting of a variance. The CPC concluded that allowing the
  26   Windeler Property to develop without District water and sewer service would be
  27 inconsistent with the District's Buildout Reduction Program and the County's
  28 growth limitations found in its Local Coastal Program. The CPC found that the
                                                  -8-
                                         AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 9 of 19 Page ID #:41



   1   denial of the application would not cause a taking.
   2         32.    The Windelers timely filed an appeal to the County Board of
   3   Supervisors ("Board"). The appeal asserted the CPC had erred. In the letter
   4 attached with the appeal, the Windelers emphasized that the record on appeal should
   5   include all communication between staff and internal and external organizations,
   6 particularly including the District. Approximately 10 days before the hearing,

   7   counsel for the Windelers reminded staff of this request and inquired as to whether
   8   the record before the Board would include this information. Staff did not respond to
   9 this inquiry. Staff did prepare a staff report recommending denial, but the report did

  10   not include any communications between staff and either internal or external
  11   entities, and did not reference the request in any fashion. The request was simply
  12   ignored.
  13         33.    The appeal hearing took place on October 17, 2017, before the Board of
  14 Supervisors.    Initially, staff gave an oral summary of the written staff report. In an
  15   apparent response to the Applicants' request to be allowed to either use an on-site
  16   water well or trucked in water along with a connection to the District's sewer, staff
  17   commented that it was unknown whether the District would provide sewer but not
  18 water service to the lot. At the hearing, counsel for the Windelers addressed the
  19   failure to include communication between staff and various internal and external
  20   agencies and noted that the failure to include such communication denied the
  21   Applicants a fair hearing. For example, staff had itself noted uncertainty regarding
  22   the District's position regarding the proposal to use only District sewer services for
  23   development, but declined to include communications with the District including the
  24   referral seeking review of the Development Application. Counsel for the Windelers
  25   again addressed the findings necessary to approve a variance, along with the
  26   requirement that the County apply its Coastal Ordinance in a manner that avoided a
  27   taking, which the Windelers contended would result from the denial of the variance.
  28         34.    At the close of the hearing, the Board voted to deny the appeal,
                                                 - 9-
                                        AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 10 of 19 Page ID #:42



   1   adopting the staff recommendation that none of the five factors under the County
   2   Variance Code necessary to grant a variance were supported and approved the
   3 findings prepared by staff in advance of the hearing. On October 24, 2017, the
   4 County officially adopted Resolution No. 2017-265, denying the appeal of the denial
   5   of the Application ("Resolution"). The Resolution affirmed the Planning
   6 Commission's findings that none of the five factors w1der the County Variance
   7   Ordinance were met. The Board found that allowing the Windeler Property to
   8   develop without District water and sewer service would compel the Board to allow
   9 development of other similar properties (i.e., those without District wait list position,

  10   including those owned by the non-Windeler Plaintiffs) which would be inconsistent
  11   with the growth assumptions in the County's Local Coastal Program. The
  12   Resolution did not address the question of whether there was a taking.
  13         35.    The denial of the Windelers' Application demonstrates that their
  14 property cannot be developed and that the County can never grant a variance that
  15   would allow development for their property or other lots under one half acre that do
  16   not already have water and sewer service or a waiting list position for water service.
  17   The Windeler Property cannot be used as subdivided and zoned, and the Windelers
  18   have been denied all economically viable use of their property. Plaintiffs other than
  19   the Windelers are, from the standpoint of an available variance, in substantively the
  20   same position as the Windelers and thus have likewise been denied all economically
  21   viable use of their property. The multiple findings, each independently justifying the
  22   denial of the variance would, almost certainly, each apply to the other Plaintiffs. For
  23   example, the CPC and Board found that a) development without water and sewer
  24 service from the District would require an amendment to the County's Title 26
  25   (Growth Management Ordinance) which cannot be waived with a variance, b) state
  26   health and safety regulations prevent a domestic well and septic system on lots under
  27   one half acre (each of the properties is well below one half acre), and c)
  28   development of 1871 lots without wait list positions would be inconsistent with the
                                                 - 10 -
                                        AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 11 of 19 Page ID #:43



   1 District's Build Out Reduction Program and growth assumptions in the County's

   2 Local Coastal Program. In other words, it would be futile for the remaining plaintiffs
   3   to pursue development of their properties through a variance or any other form of
   4 application as they do not have and cannot get verification of water or sewer service
   5 from the District and the County will not allow development without such
   6 verification. Since the Plaintiffs do not have wait list positions, and District Code

   7   prevents them from applying to join the closed waiting list, the properties are not
   8 eligible to obtain intent to serve letters.
   9         36.    Plaintiffs are informed and believe and on that basis allege that the
  10 decision of the County to exclude communications and information from the

  11   District, including the response to the referral of the development application done
  12 purposefully with the intent of preventing the record from including information that
  13   would support a taking or other damage claim. Plaintiffs are informed and believe
  14 and on that basis allege that the District response to the refeiTal would demonstrate

  15   that the Windeler Property is not eligible for water and/or sewer service from the
  16   District. Rather than a shortage of water, regulations adopted and implemented to
  17 limit development are the irrefutable reason Plaintiffs are ineligible to obtain

  18   verification that the District plans to provide services to the properties. In sum,
  19   development is not pennissible because District Code prevents the prope1iies from
  20 obtaining water and sewer services from the District, and the County cannot approve
  21   the use of alternative sources of water and wastewater treatment.
  22         3 7. In September, 2018, Mr. Singewald, a senior planner for the County who
  23 worked on the Windelers' application confirmed in a newspaper article that the
  24 District's moratorium on new water connections is consistent with the County's zero
  25 percent growth policy Singewald confirmed that in order to allow new development
  26 in Cambria, the District would have to lift its moratorium on new water connections
  27   and the County would have to amend the growth ordinance to increase Cambria's
  28 growth rate to higher than zero percent. . In other words, the District's
                                                   - 11 -
                                         AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 12 of 19 Page ID #:44



   1   "moratorium" on issuing intent to serve letters is a temporary circumstance for those
   2   with wait list positions. Likewise, the County's zero growth moratorium is a
   3   temporary circumstance for those landowners with wait list positions. Whereas,
   4 Plaintiffs are prohibited from developing now or after these moratoriums are lifted

   5 because they are subject to a permanent bar on new connections to water and sewer.

   6 Plaintiffs are informed and believe and on that basis allege that the County and
   7   District have utilized a "moratorium" rather than explicitly banning any new
   8 connections to avoid liability for taking or other claims.

   9         38.    Plaintiffs are informed and believe that their lots have zero or de
  10   minimus value because of the decision ofDefendants to not provide water and/or
  II sewer service or allow development of their properties. Plaintiffs, and each of them,
  12   have paid assessments levied to repay water infrastructure loans, property taxes, and
  13   all water and sewer availability or standby assessments levied to support the water
  14   and sewer infrastructure for Cambria. In addition, Plaintiffs were subjected to a
  15 special assessment which paid for the build out of the sewer infrastructure in

  16 Cambria. As a result of this special assessment, Plaintiffs have an express and/or

  17 implied right to connect to the public sewer fronting Plaintiffs' properties.

  18         39.    Plaintiffs have been denied the right to develop single family homes on
  19   their property purportedly of an "emergency" shortage of water. Plaintiffs are
  20 informed and believe they have been denied the right of development because of the
  21   decision to stop or severely limit growth. Indeed, Defendants have adopted
  22   permanent growth limiting regulations, which arise from the exercise of land use
  23   authority, and will remain in place whether or not there is a shortage of water.
  24         40.    In reality, the County, working in concert with the District, has decided
  25   it will not allow Plaintiffs and hundreds of other property owners the right to
  26   develop their lots out of a desire to preserve the coastal character of Cambria by, at
  27   least in part, limiting growth. Plaintiffs are informed and believe that Defendants
  28   were aware their actions and inactions would have the effect of taking Plaintiffs'
                                                 - 12 -
                                        AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 13 of 19 Page ID #:45



       property for public use without compensation and developed a course of action
   2   designed to prevent or inhibit property owners from obtaining just compensation.
   3         41.    Plaintiffs are informed and believe that whether or not the water
   4 emergency declaration was valid, it is a temporary measure. The District has a duty

   5 to seek additional water to lift the emergency and avoid predictable future shortages.

   6 In other words, the District cannot use the water emergency as a cloak to hide the

   7 undeniable truth that it will never provide intent to serve letters or future service

   8 connections to Plaintiffs' properties. Plaintiffs are informed and believe that
   9 Defendants have determined they will not allow the lots, and hundreds of others like

  10   them to be developed, effectively re-zoning the lots for open space without formally
  11   taking such action.
  12         42.    Plaintiffs are informed and believe that Defendants have intentionally
  13   used the temporary water shortage as a shield to avoid taking claims that would
  14   otherwise arise from the explicit adoption of growth limiting regulations applied to
  15   Plaintiffs and similarly situated lot owners or open space re-zoning that prevent
  16   Plaintiffs and similarly situated property owners from developing legal lots.
  17 Plaintiffs are informed and believe that the County and District have conspired to
  18 deny development while preventing taking claims from being ripe, purposefully
  19   leaving Plaintiffs and hundreds of other lot owners in a legal limbo, with no right of
  20 development but no definitive decision permanently denying them the right to
  21   develop. Plaintiffs are informed and believe, and on that basis allege the District has
  22   adopted a strategy of not accepting applications for service in order to avoid denying
  23   applications for service, while the County refuses to accept applications for
  24   development based on the absence of a letter affi.rming that the District actually
  25   plans to provide water and sewer service to the lot.- Nonetheless, Plaintiffs allege the
  26 County applied the regulatory scheme by rejecting development applications
  27   submitted by all Plaintiffs thereby determining that none of the properties can be
  28   developed.
                                                 - 13 -
                                        AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 14 of 19 Page ID #:46



             43.    The County and District have failed to take steps to acquire sufficient
   2   water that could serve hundreds of legal lots, nor have they taken any steps to
   3   compensate the owners of these lots, even though on information and belief, the
   4 County and District have decided, in the interests of the community as a whole, that

   5 these lots should not be developed. In fact, Plaintiffs are informed and believe and

   6 thereon allege that District, in concert with County, has developed plans to obtain

   7 additional water for lot owners who have secured a place on the District wait list, but
   8 affirmatively decided that this additional water source be designed and limited so as
   9 to serve only those lot owners. Plaintiffs are informed and believe and on that basis

  10   allege that such decision was made in an effort to comply with growth limitations
  11   adopted by the County. Plaintiffs are informed and believe that Defendants' strategy
  12 is one of attrition, attempting to avoid explicitly denying development applications,

  13   while hoping that through attrition, the owners of these lots who purchased based on
  14 the expectation that the lots can be developed will simply "go away" one way or

  15   another over time, thereby confiscating these properties to advance the purpose of
  16   the no growth agenda by regulation, without paying for the lots.
  17                               FIRST CAUSE OF ACTION
  18   (By All Plaintiffs Against All Defendants For Violation of Civil Rights under 42
  19    U.S.C. § 1983 And The Fifth Amendment For Regulatory Taking of Property)
  20         44.    Plaintiffs refer to, repeat and incorporate herein by reference as though
  21   fully set forth at length, the allegations previously set fmth in this pleading.
  22         45.    Plaintiffs are informed and believe, and on that basis allege that the
  23 actions and intentional inactions by Defendants constitute a taking of property for
  24   public use without compensation and is contrary to the Fifth Amendment of the
  25 United States Constitution.

  26         46.    Plaintiffs are informed and believe that Defendants, acting in concert,
  27   have determined that they will never allow Plaintiffs to develop their lots to advance
  28 the public purpose of limiting growth to maintain the coastal character of Cambria,
                                                  - !4-
                                         AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 15 of 19 Page ID #:47



       effectively re-zoning the properties to open space without formally taking such
   2   action. Plaintiffs are informed and believe and on that basis allege that Defendants
   3   have likewise denied Plaintiffs a connection to the sewer system, a property right
   4   they are entitled to utilize as a result of paying a special assessment for the
   5 construction of the sewer system for the same purposes.
   6         4 7.   Plaintiffs are informed and believe, and on that basis allege that
   7 Defendants have intentionally decided against developing water resources that

   8   would allow additional development. For example, the District is seeking a permit
   9 for its Sustainable Water Facility which is designed with only sufficient capacity

  10   and will be limited to serve existing dwellings and those lots already on a District
  11   wait list. Plaintiffs are informed and believe, and on that basis allege the District
  12   employs the declared water emergency and a moratorium on issuing intent to serve
  13   letters as the excuse for not issuing service application forms, or processing service
  14 applications submitted by Plaintiffs and intentionally avoids taking steps to provide
  15   sufficient water resources. By failing to inform Plaintiffs that it has no plans to
  16   serve the properties even after the emergency is lifted, the District's actions are
  17   nothing less than an attempt to block development without payment of just
  18   compensation.
  19         48.    Plaintiffs are further informed and believe that Defendants, acting in
  20   concert, have established procedures and policies designed to prevent development
  21   applications from being accepted, processed, approved or denied by the County.
  22         49.    Plaintiffs are informed and believe, and on that basis allege, the taking
  23   is permanent because Defendants have taken no actions that will allow for the
  24   development of sufficient water in the foreseeable future and have also affirmatively
  25 taken steps to incorporate growth limitations that, as a practical matter, will make it

  26   impossible for Plaintiffs to develop their lots even if an altemative water source was
  27   developed at some point. Alternatively, Plaintiffs allege the taking is temporary,
  28   extending from the time (unknown to Plaintiffs) that the Defendants determined they
                                                  - 15 -
                                         AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 16 of 19 Page ID #:48



   1   would not provide water and service to undeveloped lots not on the District waiting
   2 list, continuing until such time as the Defendants take steps to provide water and
   3 sewer service for Plaintiffs and similarly situated property owners.
   4         50.    The combined effect of the Defendants' actions is to deny Plaintiffs all
   5   economically viable use oftheir property and compel Plaintiffs to bear a
   6 disproportionate individual cost of the Defendants' effort to limit growth in order to
   7 preserve the coastal character of Cambria and effectively re-zone hundreds of lots as
   8   open space. Should Defendants wish to limit growth or create new open space by
   9   denying the right of certain lots to be developed, that burden is one which, in all
  10 justice, must be borne by the community as a whole, rather than those property

  11   owners denied the right of development of legal lots that are in all respects
  12 developable, if the District were to meet its obligation to provide water and sewer

  13   service to all parcels within its service boundary.
  14         51.    The Defendants have caused a "per se" taking because they have denied
  15   Defendants all economically viable use of their properties.
  16         52.    Alternatively, Plaintiffs allege a taking under the ad hoc balancing of
  17 factors approved under federal law. In particular, Defendants have caused a

  18 regulatory taking based on combined effect of the consideration of, the nature of the
  19 state interest in regulation, and the reasonable investment -backed expectations of
  20 the property owners, and the economic impact of the regulation. Penn Cent. Transp.

  21   Co. v. New York City, 438 U.S. 104 (1978). Defendants' actions result in the
  22 equivalent of a physical taking because they force Plaintiffs to effectively surrender
  23 their right of possession to the property indefinitely to be maintained as "open
  24 space" while requiring Plaintiffs to bear the cost and burden of maintaining these
  25 lots. For all practical purposes, the Defendants have confiscated the Plaintiffs'
  26 property for public use, but have not provided compensation.
  27         53.    The Defendants have refused to withdraw or modify the offending
  28 regulations, so Plaintiffs must be monetarily compensated for the taking. As a direct
                                                 - 16-
                                         AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 17 of 19 Page ID #:49



       and proximate result of the above-described actions by Defendants and each of
   2   them, Plaintiffs are informed and believed they have had their property taken with
   3   individual values exceeding $300.000 for each lot.
   4          54.    Plaintiffs have been damaged by the taking of its property in an amount
   5 to be proven at trial, but Plaintiffs are informed and believe the property taken by
   6 Defendants has a value in an amount well in excess of three hundred thousand
   7   dollars per lot.
   8          55.    Plaintiffs have incurred and will continue to incur attorneys' fees,
   9 expert witness fees, and other fees and costs, as a result ofthis proceeding, in

  10   amounts that cannot yet be ascertained but which are recoverable pursuant to the
  11   provisions of 42 U.S.C. §§ 1983 and 1988.
  12                               SECOND CAUSE OF ACTION
  13                      (By Windelers Against All Defendants For Violation of
  14      Civil Rights under 42 U.S.C. § 1983, the Denial of Substantive Due Process
  15                         Clause of the United States Constitution)
  16          56.    Plaintiffs refer to, repeat and incorporate herein by reference as though
  17 fully set forth at length, the allegations previously set forth in this pleading.
  18          57.    The actions of the Defendants in processing Plaintiffs' applications are
  19 arbitrary, capricious, unreasonable and pretextual, and part of a concerted effort to
  20 prevent legal lots from development and to prevent the ripening of claims. The
  21   Defendants' actions and inactions and the County's denial ofthe Variance
  22   Application were pretextual, part of an intentional effort to prevent development of
  23   lots and prevent the ripening of legal claims.
  24          58.    Plaintiffs are informed and believe, and on that basis allege that the
  25 Defendants have used temporary water law authority to shield from scrutiny the
  26   exercise of permanent land use authority to cap growth to benefit the community as
  27   a whole, without compensating the affected landowners. Plaintiffs are informed and
  28   believe, and on that basis allege that Defendants have intentionally avoided
                                                  - 17-
                                         AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 18 of 19 Page ID #:50



   I   developing water to serve legal lots, including those owned by Plaintiffs, thereby
   2 contributing to or causing a "permanent emergency" used as a tool to effectuate the
   3 goal of limiting growth and forcing Plaintiffs' (and hundreds of other) lots to be
   4 preserved as open space.
   5         59.    Plaintiffs have been damaged by the actions and inactions of
   6 Defendants in an amount to be proven at trial, but Plaintiffs are informed and believe
   7 the damage is an amount well in excess of three hundred thousand dollars per lot
   8 along with thousands of dollars in legal and other costs associated with Plaintiffs'
   9 efforts to secure the right to develop their lots.

  IO         60.    Plaintiffs have incurred and will continue to incur attorneys' fees,
  II   expert witness fees, and other fees and costs, as a result of this proceeding, in
  I2   amounts that cannot yet be ascertained but which are recoverable pursuant to the
  13 provisions of 42 U.S.C. §§ 1983 and 1988.
  I4                WHEREFORE, Plaintiffs pray judgment as follows:
  15 AS TO THE FIRST CAUSE OF ACTION:
  16          1.    For a judgment mandating Defendants pay Plaintiffs just compensation
  17 for property taken in an amount to be proven at trial;
  18 AS TO THE SECOND CAUSE OF ACTION:
  19         2.     For a judgment declaring that Defendants have violated the procedural
  20 and/or substantive due process rights of Plaintiffs and damages according to proof;
  21 II
  22 II
  23 II
  24 II
  25 II
  26 II
  27 II
  28 II
                                                  - 18 -
                                         AMENDED COMPLAINT
Case 2:19-cv-06325-DSF-JEM Document 12 Filed 07/24/19 Page 19 of 19 Page ID #:51



       AS TO ALL CAUSES OF ACTION:
   2          3.     For costs of suit, including reasonable attorneys' fees, including the
   3 costs and attorneys' fees incurred in the administrative hearing;
   4          4.     For such other and further relief as the Court deems just and proper.
   5 Dated: July 24, 2019                         GREGORY BEAM & ASSOCIATES, INC.
   6
   7
                                                  By:         Is/ Mark D. Alpert
                                                        Mark D. Alpert
   8                                                    Attorneys for Plaintiffs and Petitioners
   9
                                      DEMAND FOR JURY TRIAL
  10
       Plaintiffs hereby demand a jury trial as to all claims and causes for which a jury trial is
  11
       available.
  12
       Dated: July 24, 2019                       GREGORY BEAM & ASSOCIATES, INC.
  13

  14
                                                  By:         Is/ Mark D. Alpert
  15                                                    Mark D. Alpert
                                                        Attorneys for Plaintiffs and Petitioners
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     - 19-
                                           AMENDED COMPLAINT
